Exhibit 10.2

By this Agreement you are agreeing that you will transfer to the Company all
rights you may have or acquire in inventions and discoveries, protect the
Company’s trade secrets and keep information confidential. If you have questions
about your obligations or rights, you should seek independent legal advice.

CONFIDENTIAL INFORMATION AND BUSINESS IDEAS,

INVENTIONS AND DEVELOPMENTS AGREEMENT

This Agreement is made and entered into as of the date set forth below by the
undersigned Employee of RENAISSANCE LEARNING, INC.  (together with each of its
subsidiaries and affiliates, the “Company”.  As a condition to my employment, I
agree that:

1.  Trade secrets and confidential information about the Company’s business
which may be disclosed to me or of which I may learn during the course of my
employment are not to be disclosed.  One of my important duties as an employee,
and even after my employment terminates, is to use my best efforts to safeguard
the Company’s trade secrets and to keep information about the Company
confidential.  Unless I am expressly authorized to do so in writing, I will not
disclose any of the Company’s trade secrets or any confidential information
about the Company other than to other employees of the Company who have a need
to know such secrets or information.  I will assume any particular information
about the Company’s business is confidential until I am informed it is not or
until it has been published or is generally or publicly known outside the
Company.  I understand that “confidential information,” includes, without
limitation, (i) all source codes, algorithms, and other programming data and
technical information relating to the Company’s software products; (ii) any
information concerning any product under development or being tested by the
Company but not yet offered for sale; (iii) any information concerning the
pricing policies of the Company, the prices charged by the Company to any
customer, the volume of orders of any customer and all other information
concerning the transactions of the Company with any customer or proposed
customer; (iv) any information concerning the marketing programs or strategies
of the Company; (v) any financial information concerning the Company; and (vi)
any information concerning the salaries or wages to be paid to, the work records
of or any other personnel information relating to any employee of the Company
other than the undersigned.

2.  The Company will own, and I hereby assign to the Company, all rights in all
Business Ideas (as hereafter defined) which I originate or develop either alone
or working with others while I am employed by the Company.  All Business Ideas
which are or form the basis for copyrightable works shall be considered “works
for hire” as that term is defined by U.S. Copyright Law and are hereby assigned
to the Company.





3.  While I am employed by the Company and after my employment terminates:

(a)

I will promptly disclose all Business Ideas to the Company; and

(b)

I will assign to the Company all Business Ideas and promptly execute all
documents which the Company may reasonably require to perfect its patent,
copyright and other rights to such Business Ideas throughout the world.

4.  The term “Business Ideas” as used in this Agreement means all ideas,
inventions, data, software, developments and copyrightable works, whether or not
patentable or registerable, which I originate or develop, either alone or
jointly with others while I am employed by the Company and which are either (i)
related to any business known to me to be engaged in or contemplated by the
company, (ii) originated or developed during my working hours, or (iii)
originated or developed in whole or in part using materials, labor, facilities
or equipment furnished by the Company.

Nothing in this Agreement will prevent me, after my employment terminates, from
using general skills and knowledge I gained while employed by the Company.

Dated this _____ day of ____________________, 20_____.

_____________________________________

(Employee)

The foregoing is hereby accepted as of its date.

RENAISSANCE LEARNING, INC.

By:______________________________________

(Title)









